ITEMID: 001-88750
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF SAYA AND OTHERS v. TURKEY
IMPORTANCE: 3
CONCLUSION: Remainder inadmissible;Violation of Article 3 - Prohibition of torture (Article 3 - Degrading treatment;Inhuman treatment) (Substantive aspect);Violation of Article 3 - Prohibition of torture (Article 3 - Effective investigation) (Procedural aspect);Pecuniary damage - claim dismissed;Non-pecuniary damage - award
JUDGES: Antonella Mularoni;Françoise Tulkens;Ireneu Cabral Barreto;Nona Tsotsoria
TEXT: 4. The applicants were born in 1964, 1969, 1964, 1971, 1961, 1965, 1971, 1975, 1964, 1971 and 1965 respectively, and live in Adıyaman.
5. On 30 April 1999 the Adıyaman Governor authorised the holding of May Day celebrations in the Adıyaman Amphitheatre, located in the Hasancık District.
6. On 1 May 1999 a group of people, including the applicants, gathered in the building of the Health Workers’ Trade Union and started to walk towards the amphitheatre for the May Day celebrations. They were stopped by police officers. Stating that they had obtained prior authorisation from the Governor, the group attempted to continue its march. The police then intervened to disperse the group; the applicants were allegedly injured during this incident as a result of the force used by the police. According to the incident report, thirty-eight people, including the applicants, were arrested. The applicants were subsequently taken to the Adıyaman State Hospital, where they were examined by a doctor. The medical reports in respect of Ms Zeynep Saya, Mr Hasan Ölgün, Mr Müslüm Atasoy, Ms Zöhre Taş, Mr Nedim Çifçi and Ms Hediye Kilinç stated that there were no signs of ill-treatment on their bodies. As regards the remaining applicants, the following findings were indicated in the respective medical reports:
– Şeyho Saya: Tenderness on the back of the right leg and on the back.
– Çetin Taş: Tenderness on the lower left side of the chest and pain while breathing. Tenderness and pain on the right side of the forehead. Possible fracture of the ribs on the left side of the chest.
– Akın Doğan: Scratches on the back.
– Ali Murat Bilgiç: Tenderness and bruises on the left shoulder and the left arm.
– Bahattin Barış Bilgiç: Scratches on the right elbow, the right knee and hyperaemia on the left side of the chest.
7. The applicants were then taken into custody. They were released the next day.
8. On different dates in May 1999 the applicants filed criminal complaints with the Adıyaman Public Prosecutor against those police officers who had allegedly used excessive force during their arrest.
9. On 17 June 1999 the Adıyaman Public Prosecutor transferred the case file to the Adıyaman Provincial Administrative Council, seeking authorisation to bring criminal proceedings against the accused officers, pursuant to the provisions of Law on the prosecution of Civil Servants.
10. On 16 February 2000 the Adıyaman Provincial Administrative Council found that there was not enough evidence to initiate criminal proceedings against the accused officers and consequently refused to do so. On 1 September 2000 the applicants appealed against this decision. In their appeal petition, they invoked a breach of Article 11 of the Convention, arguing that the police interference had breached their freedom of assembly. On 14 June 2001 the Supreme Administrative Council upheld the decision of the Administrative Council.
11. In the meantime, on 1 June 1999 the Adıyaman Public Prosecutor, after examining a video recording of the incident, delivered a decision not to prosecute with regard to seventy demonstrators – including the applicants – who had been involved in the incident on 1 May 1999. In reaching his decision, the Public Prosecutor stated that the demonstrators had been stopped by the police, although they had been walking silently along the pavement, without presenting a danger to the public or engaging in any violent activities. It was also indicated in the decision that, pursuant to section 24 of the Assemblies and Marches Act (Law no. 2911), the police were under an obligation to warn the group out loud to disperse; however, it was observed from the recording of the incident that they had failed to do so. In consequence, the public prosecutor held that the accused had not violated Law no. 2911.
VIOLATED_ARTICLES: 3
